NUMBER 13-14-00483-CR

                                  COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG

RANDALL LEE BENNETT,                                                         Appellant,

                                              v.

THE STATE OF TEXAS,                                                           Appellee.


                      On appeal from the 319th District Court
                            of Nueces County, Texas.



                                        ORDER
                Before Justices Rodriguez, Garza, and Benavides
                                Order Per Curiam

      Appellant, Randall Lee Bennett, has filed a notice of appeal with this Court from his

conviction in trial court cause number 13-CR-2898-G. The trial court’s certification of the

defendant’s right to appeal shows that the defendant does not have the right to appeal. See

TEX. R. APP. P. 25.2(a)(2). The Texas Rules of Appellate Procedure provide that an appeal

must be dismissed if a certification showing that a defendant has a right of appeal is not

made a part of the record. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4.
                                              1
       Within thirty days of this notice, appellant’s lead appellate counsel, James Story, is

hereby ORDERED to: 1) review the record; 2) determine whether appellant has a right to

appeal; and 3) forward to this Court, by letter, counsel’s findings as to whether appellant has

a right to appeal and/or advise this Court as to the existence of any amended certification.

       If appellant’s counsel determines that appellant has a right to appeal, counsel is further

ORDERED to file a motion with this Court within thirty days of this notice, identifying and

explaining substantive reasons why appellant has a right to appeal. See TEX. R. APP. P. 44.3,

44.4; see also, e.g., Carroll v. State, No. 04-03-00473-CR, 2003 Tex. App. LEXIS 7317 (San

Antonio 2003, no pet.) (designated for publication) (certification form provided in appendix to

appellate rules may be modified to reflect that defendant has right of appeal under

circumstances not addressed by the form). The motion must include an analysis of the

applicable case law, and any factual allegations therein must be true and supported by the

record. Cf. Woods v. State, 108 S.W.3d 314, 316 (Tex. Crim. App. 2003) (construing former

appellate rule 25.2(b)(3) and holding that recitations in the notice of appeal must be true and

supported by the record). Copies of record documents necessary to evaluate the alleged

error in the certification affecting appellant’s right to appeal shall be attached to the motion.

See TEX. R. APP. P. 10.1, 10.2.

                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of August 2014.




                                               2